Citation Nr: 1709490	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  11-22 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder (claimed as emphysema and chronic obstructive pulmonary disease (COPD)), including as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a claim for service connection for endocarditis.

3.  Whether new and material evidence has been received to reopen a claim for service connection a skin disorder.

4.  Entitlement to service connection for a skin disorder, to include as related to exposure to an herbicide agent and secondary to service-connected PTSD.

5.  Entitlement to service connection for hepatitis C.

6.  Entitlement to service connection for depression, to include as secondary to service-connected PTSD.



ATTORNEY FOR THE BOARD

S.M. Kreitlow


INTRODUCTION

The Veteran had honorable active military service from May 1969 to January 1971, with service in the Republic of Vietnam from January 1970 to January 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in February 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, in which the RO denied service connection for depression, hepatitis C, emphysema, and COPD, and denied reopening claims for service connection for PTSD, endocarditis and a skin disorder.  In November 2009, the Veteran disagreed with the denial of all claims.  In a July 2011 rating decision, the RO granted service connection for PTSD and assigned a 70 percent disability rating, as well as a TDIU rating, effective September 18, 2008.  As such, the benefits sought on appeal for that particular claim have been satisfied, and there is no further issue of law or fact for the Board to decide.  Thus, that issue is not before the Board.  The remaining issues, however, are properly before the Board having been perfected for appeal in August 2011.

The Board notes that, for a time during the pendency of his appeal, the Veteran was represented by an attorney.  However, in February 2014, this attorney notified the Veteran and VA that she was no longer practicing law and, therefore, was withdrawing her representation of the Veteran.  In March 2014, the RO notified the Veteran of receipt of the attorney's withdrawal.  To date, the Veteran has not appointed another representative.

The Board further notes that, during the pendency of this appeal, the Veteran was found to be incompetent to handle his VA benefits and an independent fiduciary was appointed to manage them for him.  See January 31, 2012 rating decision.  The fiduciary has not prosecuted the Veteran's appeal and, therefore, the Veteran has been listed as the appellant in this appeal rather than his fiduciary.

The issues of service connection for a skin disorder, hepatitis C and depression are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's current respiratory disorder, diagnosed as COPD, is not related to his active military service nor is it secondary to his service-connected PTSD.

2.  The RO denied service connection for endocarditis and a skin disorder in an April 2003 rating decision.  The Veteran did not appeal that decision, and it is final.

3.  None of the new evidence submitted subsequent to April 2003 in support of the Veteran's claim for service connection for endocarditis is material.

4.  Some of the evidence submitted subsequent to April 2003 in support of the Veteran's claim for service connection for a skin disorder is material.


CONCLUSIONS OF LAW

1.  A respiratory disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).

2.  The April 2003 RO rating decision that denied service connection for endocarditis and a skin disorder is final.  38 U.S.C.A. § 7105(b), (c) (West 2014); 38 C.F.R. § 3.160(d), 20.201, 20.302 (2016).

3.  New and material evidence has not been received, and the Veteran's claim for service connection for endocarditis is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2016).

4.  New and material evidence has been received, and the Veteran's claim for service connection for a skin disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially the Board finds that, with respect to the claims discussed herein, VA has met all statutory and regulatory notice provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Neither the Veteran nor his representative (when he had one) has argued otherwise.

As to VA's duty to assist, the Board finds that all identified and available records related to the issues decided herein have been obtained and associated with the Veteran's claims file.  Neither the Veteran nor his representative (when he had one) has argued otherwise.  The Board is remanding the issue of service connection for depression, in part, to obtain service personnel records that may be related to that claim.  However, there is no indication in the record that the service personnel records would be relevant to the claims being decided herein.  As such, the Board finds that the duty to assist has been met with respect to those claims. 

The Board acknowledges the Veteran has not been afforded VA examination with regard to the claims being adjudicated in this decision.  A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service. The third part could be satisfied by competent evidence showing post-service treatment for a condition or other possible association with military service. 38 C.F.R. § 3.159(c)(4). The threshold for establishing the third element is low for there need only be evidence that "indicates" that there "may" be a nexus between the current disability and military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board notes that the Veteran was scheduled for VA examinations relating to his claims in March 2011, March 2016 and May 2016.  However, he failed to report for the March 2011 and March 2016 examinations.  The March 2016 examination was rescheduled in May 2016, which the Veteran cancelled due to transportation problems.  It does not appear that he made any attempt to reschedule that examination once his transportation problems were resolved.  Consequently, the Board finds that VA has attempted to provide the Veteran with VA examination but he has failed to cooperate.  It is the responsibility of veterans to cooperate with VA. See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  

Nevertheless, the Board finds that VA is not obligated to obtain a medical examination in relation to the claim for service connection for COPD because the evidence only establishes a current disability.  There is no evidence establishing that the Veteran suffered a respiratory-related event, disease or injury in service and no evidence to indicate that the Veteran's diagnosed respiratory disorder may be the result of any event, injury or disease in service.  Furthermore, there is no evidence, beyond the Veteran's mere allegation, that may indicate that his COPD is related to or aggravated by his service-connected PTSD.  38 C.F.R. § 3.159(c)(4)(i)(C).   

Furthermore, as to the claims to reopen for endocarditis and a skin disorder, when a claim is one to reopen a finally decided claim, VA is not obligated to provide a medical examination or obtain a medical opinion until new and material evidence has been received.  See 38 C.F.R. § 3.159(c)(4)(iii).  Since the RO found that no new and material evidence had been received to reopen theses claim, VA was not previously obligated to provide him with a medical examination.

I.  Service Connection for a Respiratory Disorder

In a September 2008 statement, the Veteran sought service connection for emphysema and COPD.  The Veteran has made no specific allegations as to how these conditions are related to his active military service.  However, in his Notice of Disagreement, he submitted that his "conditions are -at a minimum - exacerbated by his traumatically induced psychiatric conditions."  He is service-connected for PTSD.

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Subsection (a) of 38 C.F.R. § 3.303 requires that "[d]eterminations as to service connection will be based on review of the entire evidence of record."  Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  

Direct service connection for chronic diseases may also be established under the criteria set forth in § 3.303(b) which requires, in part, a showing of (1) a chronic disease in service; (2) no intercurrent cause(s) of the chronic disease; and (3) manifestations of the chronic disease are present at the time the claimant seeks to establish service connection for the chronic disease.  Id. at 1335-36.  "[T]here is no 'nexus' requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease."  Id. 1336.

In addition, 38 C.F.R. § 3.303(b) provides that a showing of continuity of symptomatology after discharge can support a claim for disability compensation for a chronic disease "if evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not 'shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned,' i.e., 'when the fact of chronicity in service is not adequately supported.'"  Id.  Proof of continuity of symptomatology establishes the nexus requirement between service and the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed.  Id.  The term "chronic disease" as set forth in subsection (b) is properly interpreted as being only available to establish service connection for the specific chronic diseases listed in § 3.309(a) regardless of the point in time when a claimant's chronic disease is either shown or noted.  Id. at 1336-39. 

Service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1133 and 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  

Finally, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 (1991).  Thus, service connection on a secondary basis may be granted under one of two conditions.  The first is when the disorder is proximately due to or the result of a disorder of service origin.  In that case, all symptomatology resulting from the secondary disorder will be considered in rating the disability.  The second is when a service-connected disability aggravates a nonservice-connected disability.  In those cases, VA may only consider the degree of disability over and above the degree of disability prior to the aggravation.
 
VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  When analyzing lay evidence, the Board should assess the evidence and determine whether the disability claimed is of the type for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.   38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

The Veteran's VA medical records from 1983 and 2000 to 2016 establish that he began complaining of occasional shortness of breath and dyspnea on exertion and was found to have decreased breath sounds on examination in January 2007.  He was diagnosed to have COPD in September 2007.  However, there is no diagnosis of emphysema seen in these treatment records or in any other evidence of record.

The Veteran's service treatment records do not contain any complaints relating to or a diagnosis of any respiratory disorder.  His separation examination conducted in January 1971 was negative for any abnormality of the respiratory system, and it is noted that he reported his physical condition had not changed since his last examination and his medical condition was "good."  

Consequently, the Board finds that there is no evidence of a chronic respiratory disorder in service.  Where chronicity of a disease is not shown in service, service connection may yet be established by showing continuity of symptomatology between the currently claimed disability and a condition noted in service.  38 C.F.R. § 3.303(b).  However, in this case, there was no respiratory disorder noted in service.  Moreover, the Board notes that COPD is not a chronic disease listed in 38 C.F.R. § 3.309(a).  Consequently, presumptive service connection is not warranted under either 38 C.F.R. § 3.303(b) or § 3.307(a)(3).  

Service connection may still be warranted though if the totality of the evidence establishes that the disability was incurred in service. See 38 C.F.R. § 3.303(a).  The Board finds that the evidence fails to show that the currently diagnosed COPD is related to the Veteran's service.  The VA treatment records are silent as to whether there is a relationship between the Veteran's COPD and his military service.  Rather, whenever discussing his COPD, the Veteran's physician typically discussed the Veteran's tobacco use, when previously "tobacco abuse" had been a separately diagnosed condition.  These records further demonstrate the Veteran is a lifetime smoker having smoked one-half pack to more than a pack of cigarettes a day since approximately 1970 (although maybe earlier since he reported first cigarette smoking was when he was 15).  Thus, it would appear that the Veteran's VA physician believed there was a relationship between the Veteran's tobacco abuse and his COPD, although the Board acknowledges that it is not obvious that such relationship is causation as this physician did not clearly state the Veteran's smoking caused his COPD.  

Furthermore, the Veteran has submitted no evidence in support of his claim showing a nexus relationship exists between his currently diagnosed COPD and his active military service, not even his own statement.  

After reviewing the evidence, the Board finds that the absence of a respiratory disorder in the service treatment records or of symptoms of such a disorder at or near separation, along with the first evidence being many years later, tends to disprove the assertion that the Veteran's COPD was incurred during his active military service.  The absence of medical treatment for the claimed condition for many years after service is a factor in considering a claim for service connection.  Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed.Cir. 2000), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint can be considered as a factor, along with other factors concerning the veteran's health and medical treatment during and after military service).  See also Horn v. Shinseki, 25 Vet. App. 231, 240 n.7 (2012) (stating that, when the Board uses the absence of evidence as negative evidence, there must be "'a proper foundation . . . to demonstrate that such silence has a tendency to prove or disprove a relevant fact.'"); Maxson v. Gober, 230 F.3d at 1333 (when the Board uses the passage of time as evidence against a claim, it must establish a factual predicate for doing so by "consider[ing] all of the evidence including the availability of medical records, the nature and course of the disease or disability, the amount of time that elapsed since military service, and any other relevant facts.").

The service treatment records are silent for a respiratory disorder, and symptoms or a diagnosis of COPD is not seen in the post-service medical evidence until 2007, about 36 years after the Veteran's discharge from active duty.  Private treatment records from 1980 and a VA inpatient treatment record from October 1983 are in the claims file and fail to show the Veteran had any respiratory complaints at that time.  Furthermore, continuous VA treatment records from September 2000 to April 2016 are also available and show no complaints or diagnosis of a respiratory disorder until January 2007 when the Veteran started complaining of having occasional shortness of breath and dyspnea on exertion and was found to have decreased breath sounds.  The assessment was "tobacco abuse."  

Furthermore, there is no report in either the medical records or any statement to VA in support of this claim relating that the Veteran has had COPD or other respiratory disorder or symptoms thereof since service.  Consequently, the evidence merely shows that the Veteran has been diagnosed to have COPD in 2007, 36 years after his discharge from active military service and that he believes it is related to service.  Without more, such bare allegation of service connection is not sufficient to support the Veteran's claim.  Service connection for the Veteran's COPD is not warranted on a direct basis.

The Board also acknowledges that the Veteran served in the Republic of Vietnam from January 1970 to January 1971 and, as such, is presumed to have been exposed to herbicide agents, such as Agent Orange, during such service .  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  However, COPD is not an enumerated disease found to be associated with such exposure.  See 38 C.F.R. § 3.309(e).  Accordingly, the Board finds that presumptive service connection based upon exposure to herbicide agents in the Republic of Vietnam is also not warranted.  Notwithstanding the regulations governing presumptive service connection based on herbicide exposure, a Veteran may also establish service connection with proof of actual direct causation.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  However, as there is no evidence indicating a relationship between COPD and herbicide exposure in service, service connection on a direct basis as due to herbicide exposure is not warranted.  

Finally, in his Notice of Disagreement, the Veteran made an allegation that all of his claimed conditions were "at a minimum - exacerbated by his traumatically induced psychiatric conditions."  He further stated that VA possesses medical literature from the National Center for PTSD that supports this conclusion, but he did not provide such literature to VA or otherwise adequately identify the medical literature to which he referred.  The Board has searched the website of the National Center for PTSD and has not been able to identify any literature that states that PTSD has any effect on the respiratory system.  The Veteran's VA treatment records show the Veteran's COPD is fairly stable on his inhalers although he continues to smoke and has been warned of the dangers in doing so, and it has been recommended he stop.  There is nothing in the VA treatment records to even suggest that the Veteran's service-connected PTSD has had any effect on his COPD or that his COPD has advanced beyond its natural progression due to his PTSD.  Consequently, the Board finds that there is no evidence to support a finding that the Veteran's COPD is proximately due to, the result of or has been aggravated by his service-connected PTSD.  Thus, the Board finds that secondary service connection for the Veteran's COPD is not warranted as well.

After considering all the evidence of record, the Board finds that the preponderance of the evidence is against finding that service connection for a respiratory disorder, currently diagnosed as COPD, is warranted.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Service connection is, therefore, denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.  Claims to Reopen

The Veteran's claims for service connection for endocarditis and a skin disorder were previously denied by the RO in an April 2003 rating decision.  Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a Notice of Disagreement with the decision; however, the record reveals no documentation that can be construed as a notice of disagreement within that time period.  Likewise, no new and material evidence was received with respect to either claim within a year of the decision.  Therefore, the April 2003 is final.  38 U.S.C.A. § 7105.

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  "New" evidence is defined as evidence not previously submitted to agency decision makers.  "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claims sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The evidence received subsequent to the last final decision is presumed credible for the purposes of reopening a claim unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Warren v. Brown, 6 Vet. App. 4 (1993); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Furthermore, when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  

In September 2002, the Veteran filed an initial claim seeking service connection for a skin disorder due to Agent Orange and heart disease.  In an April 2003 rating decision, the RO denied service connection for a skin condition associated with herbicide exposure as there was no evidence of treatment for any skin condition during active service, the current disability of secondary vasculitic cellulitis treated in August 2002 was the first evidence of a skin disorder after service, and there was no medical evidence linking this condition to any herbicide exposure in active service.  Service connection for endocarditis, claimed as heart disease, was also denied on the basis that there was no treatment or diagnosis for any heart or cardiovascular condition during active service, no evidence of a diagnosis or treatment for any heart condition after service until October 2002, which showed a diagnosis of endocarditis at a private hospital in August 2002, and was treated with antibiotics and was resolving, and there was no medical evidence that the endocarditis diagnosed in August 2002 was related to the Veteran's active military service.  

In September 2008, the Veteran filed a new claim seeking service connection for a heart condition and skin polyps.  New evidence received since April 2003 relating to these claims consists of the Veteran's Notice of Disagreement received in November 2009, VA treatment records from September 2009 to April 2016 and Social Security Administration records.  

Endocarditis

After considering the new evidence received since April 2003, the Board finds that none of it is material to reopen the Veteran's previously denied claim.  In order to reopen the claim, the Veteran needs to submit evidence that would lead to establishing that his endocarditis diagnosed in 2002 is related to his military service.   Or, in the alternative, the evidence would have to show that he has a diagnosis of another heart disorder that may be related to his active military service.  However, the VA treatment records fail to demonstrate that the Veteran has any current heart disorder.  In fact, in 2008 when the Veteran complained of having some occasional atypical chest pains at mid-sternum, he underwent cardiac work-up with an echocardiogram and a Bruce exercise treadmill test (ETT) both of which resulted in normal findings.  Since then, his treatment records fail to show he has had any further complaints of chest pains or other symptoms of heart disease and no diagnosis of a heart disorder has been made.  (The Board acknowledges that the Veteran has a diagnosis of hypertension.  Although hypertension is a cardiovascular disease, the Veteran specifically requested service connection for a heart condition and hypertension is a condition involving the arteries and veins rather than the heart itself.  Thus, the Board does not find that the Veteran's hypertension falls within his claimed condition.)  

Consequently, the Board finds that, although the Veteran may have had an episode of endocarditis in 2002, there is no evidence to support a finding of any residuals from that episode nor is there evidence to show the Veteran has any other heart disorder for which service connection may be warranted.  Consequently, the Board finds that the evidence fails to demonstrate the Veteran has a current disability that may be related to his active military service.  

Furthermore, the Board acknowledges the Veteran's allegation in the Notice of Disagreement of aggravation of his nonservice-connected conditions by his traumatically induced psychiatric disorders and that he is service-connected for PTSD.  The Board notes, however, that a new theory of entitlement to a benefit does not constitute a new claim.  See Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006) (although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim).  Thus, this new theory of entitlement does not mean that the Veteran's claim should be considered on its merits.  New and material evidence must still be submitted to reopen the claim versus the mere allegation of a different theory.  

In the Veteran's Notice of Disagreement, he points to literature on the National Center for PTSD that he contends supports his contentions but he did not provide copies or even the name of such literature.  Although there may be literature to indicate a relationship exists between PTSD and poor cardiovascular health, the medical evidence in the present case fails to establish that the Veteran actually has any current chronic heart disorder that is subject to service connection.  As for endocarditis, there is absolutely nothing on the Center's website to show that this condition is caused by PTSD and, as there is no evidence of any residuals from the 2002 episode of endocarditis, the question of aggravation is moot.  

In conclusion, the Board finds that no new and material evidence has been received to indicate that the Veteran has endocarditis or any other heart disorder that is related to his military service.  As no new and material evidence has been received, the Veteran's claim for service connection for endocarditis is not reopened and the appeal is denied.


Skin Disorder

After considering the new evidence received since April 2003, the Board finds that there is sufficient material evidence to reopen the Veteran's claim.  Specifically, the Board notes that, in his November 2009 Notice of Disagreement, the Veteran asserted that his condition has "at a minimum - exacerbated by his traumatically induced psychiatric conditions."  He further stated that VA possesses medical literature from the National Center for PTSD that supports this conclusion, but he did not provide such literature to VA.  The Board has searched the website of the National Center for PTSD and notes that a quick search, although not necessarily finding "medical literature," brought up a brief checklist of symptoms that a Veteran can use to assist him or her in talking with a physician, including medical problems.  In the list of medical or emotional problems, it includes:  "Skin rashes and other problems."  The Board finds this sufficient, when taken along with the Veteran's allegation of having skin polyps and exacerbation by his traumatically induced psychiatric condition, to trigger VA's duty to assist in obtaining either a VA examination or medical opinion to determine whether the Veteran has a skin disorder that is secondary to his service-connected PTSD.  

Accordingly, the Board finds that the evidence received subsequent to April 2003 is new and material and serves to reopen the claim for service connection for a skin disorder pursuant to Shade.  However, the Board cannot, at this point, adjudicate the reopened claim, as further assistance to the Veteran is required to comply with VA's duty to notify and assist him in developing his claim.  This is detailed in the REMAND below.



ORDER

Entitlement to service connection for a respiratory disorder is denied.

New and material evidence having not been presented, the Veteran's claim for service connection for endocarditis is not reopened and the appeal is denied.

New and material evidence having been presented, the Veteran's claim for service connection for a skin disorder is reopened and, to that extent only, the appeal is granted.


REMAND

The Board remands the Veteran's claims for service connection for a skin disorder, hepatitis C, and depression for additional development.  Although the Board regrets the additional delay, this remand is necessary to ensure all necessary development has been accomplished to meet VA's duty to assist and to ensure a full and fair adjudication of the Veteran's claims.

Initially the Board notes that there may be some service personnel records relevant to the Veteran's claims that have not been associated with his claims file.  At a September 2010 VA Initial PTSD examination, the Veteran reported that he was disciplined and was possibly court-martialed for possession of heroin in Vietnam.  He related that he lost rank and was "busted down" to private as well as sentenced to 10 years in Leavenworth, but that the sentence was suspended because he only had one to two months left and so the sentence was deferred indefinitely so long as he did not get into any more trouble.  

The only service personnel record in the claims file is the Veteran's Enlisted Qualification Record (previously the DA Form 20).  This record shows the Veteran was reduced in rank from an E4 to E3 in June 1970.  However, there are no remarks or any other notations on this record to indicate why or that the Veteran was disciplined or court martialed.   As discussed in further detail below, a couple of the Veteran's claims relate to his heroin use in service and subsequent polysubstance abuse thereafter and, therefore, information relating to any discipline he had in service due to such use may be relevant to his claim and should be sought on remand.

Skin Disorder 

Having reopened the Veteran's claim for service connection for a skin disorder, the Board finds that remand is warranted for a VA medical opinion to determine whether any current skin disorder is secondary to his service-connected PTSD.  As mentioned previously in this decision, there is an indication on a checklist on the National Center for PTSD's website that skin rashes and other skin problems may be related to PTSD.  The Veteran's VA treatment records show he has been treated off and on for seborrheic keratoses in various places.  In addition, a Social Security evaluation in October 2009 noted the Veteran has stasis dermatitis distally on the bilateral lower extremities.  Finally, the last notation of a skin problem in the VA treatment records was in June 2015 when the Veteran complained of his skin peeling on the inside of his hands.  Given these various skin problems the Veteran has sought treatment for over the past six to seven years and his allegation of aggravation by his service-connected PTSD, the Board finds that a medical opinion is required.

However, although the Board would prefer to request an in-person VA examination, the Board is hesitant to request one as the Veteran has failed to report for the last three examinations for which he was scheduled, the last two being about a year ago.  He failed to report for VA examinations related to his claims on appeal in March 2011 and March 2016 and, in May 2016, he cancelled due to lack of transportation.  It does not appear that he made any effort to contact the RO or the VA Medical Center to have the examination rescheduled again.

Thus, the Board will request a medical opinion in hopes that one can be obtained based upon the evidence of record unless the VA examiner deems that an opinion cannot be given without an in-person examination.  If the Veteran is scheduled for an in-person examination, however, the Board reminds him that he is requesting benefits from VA and, therefore, it is his responsibility to cooperate with VA and the benefit adjudication process. See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  The duty to assist is a two-way street.  If he wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  As such, it is incumbent upon him to submit to VA examination when applying for VA compensation benefits.  See Dusek v. Derwinski, 2 Vet. App. 519 (1992).  If he fails to report for a scheduled examination, without good cause, his claim will be decided based on the evidence of record, which may be insufficient to render a favorable decision.  38 C.F.R. § 3.655(a) and (b).  

Depression

With regard to the Veteran's claim for service connection for depression, as previously noted, the Veteran is service-connected for PTSD.  The VA treatment records also show various diagnoses of a mood disorder including major depressive disorder; depression, not otherwise specified (NOS); and substance-induced mood disorder.  He also has diagnoses of opioid dependence, cocaine dependence, and alcohol dependence.  Although his cocaine and opioid dependence has been in remission with a couple of relapses, the records show he has never stopped drinking alcohol nor has he ever stopped smoking marijuana (although he has reduced his usage to as little as a couple of joints a month).  The Veteran has had relapses of his opioid dependence in 2002, 2007 and 2010.  The last evaluation seen in the treatment records was in June 2015 when he was referred by his primary care physician.  It was noted he had been lost to mental health treatment and was last seen in March 2011.  The Veteran reported having high anxiety and crying a lot, but refused further treatment.  He also reported drinking six to eight beers a day, smoking a couple of joints daily and smoking a pack and a half of cigarettes daily and that he had no intention of stopping any of it.   

In addition, the Veteran underwent a VA Initial PTSD examination in September 2010.  The Veteran reported an "an extensive history of substance use/dependence."  He indicated that, in Vietnam, he used heroin and marijuana with periodic cocaine after the military and he was mixing cocaine and heroin frequently from 1991 to 1992.  In the 1980's, he was also using prescription drugs with heroin and would use Dilaudid.  He also tried methamphetamines a few times.  His primary drug had been heroin though.  In addition to PTSD symptoms, he also described significant depression in that cries all the time, feels desperate, has little interest in doing  anything fun or pleasurable, has little appetite, cannot concentrate and is indecisive and puts things off, is always tired and worn out and he feels extreme guilt and worthlessness and has had some suicidal thoughts in the past but not recently.  As a result of that examination, in addition to PTSD, the Veteran was diagnosed to have opioid dependence, cannabis dependence, alcohol abuse in remission and substance-induced mood disorder with depressive features.  The VA examiner stated that these are non-service-connected and separate conditions.

The Board notes that the U.S. Court of Appeals for the Federal Circuit, interpreting 38 U.S.C.A. § 1110  in light of its legislative history, has held that VA compensation benefits are available for alcohol or drug-related disability that arises secondarily from a service-connected disorder.  Allen v. Principi, 237 F.3d 1368, 1370 (Fed. Cir. 2001).  In other words, substance abuse (or a disability resulting from substance abuse) that is secondary to, or caused by, a primary service-connected disability is not due to willful misconduct and is subject to secondary service connection under 38 C.F.R. § 3.310.  Id.  See also 38 U.S.C.A. § 105; 38 C.F.R. § 3.301(d); VAOPGCPREC 7-99, 64 Fed. Reg. 52,375  (June 9, 1999)  (generally precluding service connection for a disability that originated due to substance abuse, as this is deemed to constitute willful misconduct on the part of the claimant).  However, direct service connection may be granted only when a disability or cause of death was incurred or aggravated in line of duty, and not the result of the veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of his or her abuse of alcohol or drugs.  38 C.F.R. § 3.301(a).

In his November 2009 Notice of Disagreement, the Veteran raised the argument that his claimed conditions have been exacerbated by his "traumatically-induced psychiatric conditions."  Given this allegation along with the medical evidence showing treatment for PTSD as early as 1983, the Board finds that the record raises the question as to whether the Veteran's post-service diagnosed mood disorder, whatever it may be, may be secondary to his service-connected PTSD, either directly or secondarily (i.e., as a result of his polysubstance abuse, which may be secondary to his service-connected PTSD).  Consequently, the Board finds that remand of the Veteran's claim is warranted for a medical opinion to answer these questions.

Hepatitis C 

With regard to the Veteran's claim for service connection for hepatitis C, the first indication of a diagnosis of hepatitis C is in an August 13, 2002 VA Emergency Department Clinician Note, which indicates that the Veteran was found to be HCV antibody positive during a recent hospitalization on July 23rd.  He was assessed to have a new diagnosis of hepatitis C virus.  It was further noted that he was positive for intravenous drug abuse (IVDA) (last use two weeks ago) but denied blood transfusions and tattoos.  On VA Dermatology Consultation in October 2002, he was again noted to have a history of IVDA and hepatitis C diagnosis in July 2002.  He stated he was not aware of this and was never told.  Since 2002, his records have continued to carry a diagnosis of hepatitis C although confirmation testing was not conducted at that time.  However, it was conducted in November 2009.  At that time, retesting of HCV Antibody was again positive.  Confirmation testing with the HCV RNA Qualitative test was also positive.  Liver ultrasounds show a fatty liver.  It does not appear that a liver biopsy has been performed.  

In his November 2009 Notice of Disagreement, the Veteran set forth his contentions that his hepatitis C is due to exposure to air gun inoculation in service.  VA has recognized immunization with a jet air gun injector as a "biologically plausible" transmitter of hepatitis C.  See M21-1, III.iv.4.I.2.e.  

He also stated that he began using heroin during service.  The VA treatment records show the Veteran's consistent report of the onset of his heroin use when he was in Vietnam.  However, he reported that he started smoking and snorting "China White" while in service and then switched to using it intravenously after returning to the United States.  See August 29, 2008, Mental Health History Note.  Furthermore, although he has reported using cocaine, he has not reported using it in service nor has he reported using it intranasally.  Rather, he reported using heroin on and off since service and then a mixture of cocaine and heroin intravenously starting in 1993.  See February 11, 2001 Mental Health Psychosocial Assessment note.  Thus, the Board notes the Veteran's use of heroin in service does not appear a recognized risk factor for hepatitis C because he did not use it intravenously until after his discharge.  However, his intravenous heroin and cocaine use after service is definitely a risk factor for hepatitis C. 

The Board finds it is necessary to remand this claim for a medical opinion as to the etiology of the Veteran's hepatitis C as such may be necessary to determine whether service connection is permissible.

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center (NPRC), or any other appropriate agency, and request the Veteran's complete service personnel record.  If no records are available, such should be documented in the claims file.

2.  If the Veteran's service personnel records do not contain sufficient information relating to the disciplinary action (including possible court martial) involving possession of heroin as reported at the September 2010 VA examination and the reduction in rank from E4 to E3 in June 1970 as shown on Enlisted Qualification Record (previously the DA Form 20) and also reported at the VA examination, further development should be conducted to obtain such records including, but not limited to, seeking  any Uniform Code of Military Justice (UCMJ) records (notably separately filed at the NPRC in administrative records) or any records from the relevant service department.  If no records are found and further development efforts are deemed to be futile, a formal finding of unavailability should be made according to VA's procedure manual.

3.  Associate with the claims file the Veteran's VA treatment records from the North Texas VA Healthcare System from May 2016 to the present.

4.  When actions 1-3 have been accomplished and any attained evidence has been associated with the claims file, forward the Veteran's virtual claims file for a record review to an appropriate clinician to provide a medical opinion as to the nature and etiology of the Veteran's claimed depression.  Given the Veteran's past history of failing to appear for scheduled examinations, he should only be scheduled for an in-person examination if it is deemed necessary by the person providing the opinion.  However, if an in-person examination is scheduled and the Veteran fails to appear, the examiner should be requested to still render an opinion if possible or to explain why such an opinion cannot be given.

The VA clinician is asked to render the following opinions as to polysubstance abuse and mood disorders:

a. Is it at least as likely as not (i.e., at least a 50 percent probability) that, as to polysubstance abuse/dependence as well as to each mood disorder diagnosed since 2008, including substance-induced mood disorder, depressive disorder, NOS, and major depressive disorder, is such disorder proximately due to or the result of the Veteran's service-connected PTSD?; and 
b. Is it at least as likely as not (i.e., at least a 50 percent probability) that, as to polysubstance abuse/dependence as well as to each mood disorder diagnosed since 2008, including substance-induced mood disorder, depressive disorder, NOS, and major depressive disorder, is such disorder aggravated (permanently worsened) by the Veteran's service-connected PTSD?  

For purposes of the opinions sought, aggravation is defined as a worsening of the underlying condition as compared to an increase in symptoms.  Intermittent or temporary flare-ups of a preexisting injury or disease do not constitute aggravation; rather, the underlying condition must have worsened.

The clinician should provide a complete explanation for all opinions.  If the clinician cannot provide an opinion without resorting to speculation, the clinician should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

5.  Thereafter, forward the Veteran's claims file for a record review to a VA examiner(s) with the relevant medical expertise to provide the following medical opinions.  Given the Veteran's history of failing to appear for examinations, he should only be scheduled for an in-person examination if it is deemed necessary by the person providing the opinion.  

a) Is it at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's hepatitis C is related to any disease, injury or event incurred during service?  The VA examiner should consider and discuss the Veteran's contention that his hepatitis C is related to jet air gun inoculation and heroin use in service.

b) If the VA examiner does not find that the Veteran's hepatitis C is directly related to his service and the VA mental health clinician has opined that the Veteran's IVDA is secondary to his service-connected PTSD, then the VA examiner should render an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's hepatitis C is either:

(i) proximately due to or the result of the Veteran's IVDA; or
(ii) aggravated (permanently worsened) by the Veteran's IVDA.

c) Is it at least as likely as not (i.e., at least a 50 percent probability) that any skin disorder the Veteran has had since he filed his claim in September 2008 is either:

(i) caused by his service-connected PTSD; or
(ii) aggravated (permanently worsened) by his service-connected PTSD?  

The clinician(s) should provide a complete explanation for all opinions.  If a clinician cannot provide an opinion without resorting to speculation, s/he should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

6.  Thereafter, readjudicated the Veteran's claims.  If such action does not resolve the claims, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, these claims should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the  matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all 

claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


